                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 JOVICA PETROVIC,                                 )
                                                  )
                 Plaintiff,                       )
                                                  )
         V.                                       )              No. 4: 19-CV-30-SNLJ
                                                  )
 UNITED STATES OF AMERICA,                        )
                                                  )
                Defendant.                        )

                                MEMORANDUM AND ORDER

       This matter is before the Court on the application of plaintiff Jovica Petrovic, a former

criminal defendant in this Court, to proceed in the district court without prepaying fees or costs.

Based on plaintiff's financial information, the Court will grant the application. Furthermore, based

upon a review of the complaint, the Court finds that the complaint should be dismissed pursuant

to 28 U.S.C. § 1915(e)(2)(B).

                                        Standard of Review

       Under 28 U.S.C. § 1915(e), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted. To

state a claim for relief, a complaint must plead more than "legal conclusions" and "[t]hreadbare

recitals of the elements of a cause of action [that are] supported by mere conclusory statements."

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A plaintiff must demonstrate a plausible claim for

relief, which is more than a "mere possibility of misconduct." Id. at 679. "A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged." Id. at 678. Determining whether
a complaint states a plausible claim for relief is a context-specific task that requires the reviewing

court to draw on its judicial experience and common sense. Id. at 679.

           When reviewing a complaint under 28 U.S.C. § 1915(e), the Court accepts the well-pied

facts as true. Furthermore, the Court liberally construes the allegations.

                                              Background

           On October 6, 2010, a grand jury indicted plaintiff with four counts of interstate stalking

and harassment in violation of 18 U.S.C. § 2261A(2)(A), two counts of interstate extortionate

threat under 18 U.S.C. § 875(d), one count of interstate stalking with a dangerous weapon under

18 U.S.C. § 2261A(l), and one count of interstate violation of a protection order under 18 U.S.C.

§ 2262(a)(l). See United States v. Petrovic, No. 4:10-CR-415-HEA (E.D. Mo.). On November

18, 2011, a jury found plaintiff guilty on four counts of interstate stalking and harassment in

violation of protective orders and two counts of interstate extortionate thereat.           The Court

sentenced plaintiff to 96 months' imprisonment. See id. at ECF No. 191. Plaintiff appealed, and

his conviction and sentence were affirmed by the United States Court of Appeals for the Eighth

Circuit.

           On February 24, 2014, plaintiff filed a motion to vacate, set aside, or correct his sentence

under 28 U.S.C. § 2255. See Petrovic v. United States, No. 4:14-CV-334-HEA (E.D. Mo.). The

Court denied the motion. The Eighth Circuit affirmed the denial of plaintiffs§ 2255 motion on

appeal. Throughout his§ 2255 action plaintiff filed many petitions for writ of mandamus with the

Eight Circuit Court of Appeals, all of which were denied. After the denial of his § 2255 motion,

plaintiff filed two motions to reopen the case which also were denied.

           In short, plaintiff has exhausted his direct appeals and his post-conviction remedies. After

serving his sentence, plaintiff was deported to Germany. He remains a frequent filer of lawsuits



                                                   -2-
in this Court. See Petrovic v. United States, No. 4:16-CV-1744-SNLJ (E.D. Mo. filed Nov. 8,

2016); Petrovic v. Jackman, et al., No. 4:16-CV-1770-HEA (E.D. Mo. filed Nov. 7, 2016);

Petrovic v. United States, No. 4:19-CV-47-SNLJ (E.D. Mo. filed Jan. 14, 2019) (consolidated into

this case); Petrovic v. United States, No. 4:19-CV-1386-RLW (E.D. Mo. filed Apr. 1, 2019).

                                           The Complaint

          In his complaint, brought nominally under the Federal Tort Claims Act ("FTCA"), plaintiff

sues the United States of America alleging various constitutional violations by the judge who

presided over his federal criminal trial, United States v. Petrovic, No. 4: 1O-CV-415-HEA. Plaintiff

states the judge "deliberately and sadistically sentenced Jovica Petrovic innocent for 96 months in

federal prison. Sentencing was based only on guilty verdict from the jury, and against the U.S.

Constitution." Many of his arguments are duplicative of those previously denied in his § 2255

motion.     Plaintiff asserts his innocence, and argues that the judge violated the sentencing

guidelines, law, and the Constitution.

          For relief, plaintiff seeks a declaration that his constitutional rights were violated and

monetary damages of more than six trillion dollars.

                                              Discussion

          Plaintiffs complaint will be dismissed as legally frivolous. To the extent the Court could

construe plaintiffs complaint as stating a claim under the FTCA, his suit is barred by the two-year

statute oflimitations. See TL. ex rel. Ingram v. United States, 443 F.3d 956, 961 (8th Cir. 2006).

          Additionally, plaintiffs allegations against the United States are barred by the doctrine of

sovereign immunity. "To sue the United States, [a plaintiff] must show both a waiver of sovereign

immunity and a grant of subject matter jurisdiction." VS Ltd. P 'ship v. Dept of Haus. and Urban

Dev., 235 F.3d 1109, 112 (8th Cir. 2000). A waiver of sovereign immunity "cannot be implied



                                                  -3-
but must be unequivocally expressed" by Congress. United States v. King, 395 U.S. 1, 4 (1969).

To the extent that plaintiff brings claims against the United States outside the context of the FTCA,

he has not shown any waiver of the doctrine of sovereign immunity.

       Finally, although plaintiff has not named the judge of his criminal case as a defendant in

this action, each allegation in the complaint states how the judge has wronged plaintiff. Judges

are "entitled to absolute immunity for all judicial actions that are not 'taken in a complete absence

of all jurisdiction.'" Penn v. United States, 335 F.3d 786, 789 (8th Cir. 2003) (quoting Mireles v.

Waco, 502 U.S. 9, 11-12 (1991)). A judge acts in his judicial capacity when he exercises control

over his courtroom. See Sheppard v. Maxwell, 384 U.S. 333, 358 (1966) ("the courtroom and

courthouse premises are subject to the control of the court"). Plaintiffs allegations do not show

that the judge acted outside of his jurisdiction, and the judge is entitled to absolute immunity.

       For all of these reasons, the Court will dismiss plaintiffs complaint on initial review

pursuant to 28 U.S.C. § 1915(e)(2)(B).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs application to proceed in district court without

prepaying fees or costs is GRANTED. [ECF No. 4]

       IT IS FURTHER ORDERED that this action is DISMISSED pursuant to 28 U.S.C.

§ 1915(e)(2)(B).

       An Order of Dismissal will accompany this Memorandum and Order.

        Dated this !....!._fi day of May, 2019.



                                                  STWHEN N. LIMBAUGH, JR.
                                                  UNITED STA TES DISTRICT JUDGE




                                                  -4-
